Exhibit 10.3

 

PIER 1

 

BENEFIT RESTORATION PLAN II

 

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009

 

--------------------------------------------------------------------------------


 

PIER 1

 

BENEFIT RESTORATION PLAN II

 

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009

 

The Pier 1 Benefit Restoration Plan was established effective as of April 1,
1990, by the Company.  The purpose of the Pier 1 Benefit Restoration Plan is to
permit select members of management and highly compensated employees of the
Company to defer current compensation.  In addition, the Company desires and
intends by the adoption and maintenance of this Benefit Restoration Plan to
recognize the value to the Company of the past and present services of employees
covered by the Benefit Restoration Plan and to encourage and assure their
continued service to the Company by making more adequate provision for their
future retirement security.  The Pier 1 Benefit Restoration Plan was previously
amended and restated effective as of December 20, 1991 and was amended and
restated again effective as of July 1, 1995.  Subsequent to July 1, 1995 the
Pier 1 Benefit Restoration Plan was amended six (6) times. Effective as of
January 1, 2005, the portion of the Pier 1 Benefit Restoration Plan which is
subject to certain deferred compensation taxation laws was separated from the
portion which is not subject to such laws, was renamed the Pier 1 Benefit
Restoration Plan II and was amended and restated.  Effective as of January 1,
2009, the Pier 1 Benefit Restoration Plan II is hereby amended and restated as
hereinafter set forth in this instrument.

 

i

--------------------------------------------------------------------------------


 

PIER 1

 

BENEFIT RESTORATION PLAN II

 

TABLE OF CONTENTS

 

ARTICLE

 

PAGE

 

 

 

 

 

I

 

Title, Effective Date and Purpose of Restatement

 

1

 

 

 

 

 

II

 

Definitions and Construction of the Plan Documents

 

1

 

 

 

 

 

III

 

Eligibility

 

3

 

 

 

 

 

IV

 

Deferral of Compensation

 

3

 

 

 

 

 

V

 

Restoration Account

 

4

 

 

 

 

 

VI

 

Distribution

 

5

 

 

 

 

 

VII

 

Beneficiary

 

7

 

 

 

 

 

VIII

 

Administration of the Plan

 

8

 

 

 

 

 

IX

 

Claims Procedure

 

8

 

 

 

 

 

X

 

Nature of Company’s Obligation

 

9

 

 

 

 

 

XI

 

Miscellaneous

 

9

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I

TITLE, EFFECTIVE DATE AND PURPOSE OF RESTATEMENT

 

Section 1.01                                Title.   This Plan shall be known as
the Pier 1 Benefit Restoration Plan II (hereinafter referred to as the “Plan”).

 

Section 1.02                                Effective Date.   The original
effective date of this Plan was April 1, 1990.  The effective date of this
restatement is January 1, 2009.

 

Section 1.03                                Purpose of Restatement.   The
purpose of this January 1, 2009 restatement is to cause the Plan to comply with
the final regulations and requirements of Sections 409A(a)(2), (3) and (4) of
the Code.  The Plan is to be construed and interpreted in accordance with such
purpose.

 

ARTICLE II

DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENTS

 

As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:

 

Section 2.01                                Beneficiary.   “Beneficiary” shall
mean the person or persons designated by a Participant as being entitled to
receive any benefits under this Plan.

 

Section 2.02                                Board of Directors.   The term
“Board of Directors” shall mean the Board of Directors of Pier 1 Imports, Inc.

 

Section 2.03                                Code.   “Code” shall mean the
Internal Revenue Code of 1986, as amended.

 

Section 2.04                                Committee.   “Committee” means the
Compensation Committee of the Board of Directors of Pier 1 Imports, Inc. or such
other committee as may be designated by such board.  The Committee shall be the
plan administrator for purposes of ERISA and shall manage and administer the
Plan in accordance with this document, except for the administrative functions
required to be performed by the Company as set forth in this document.

 

Section 2.05                                Compensation.   “Compensation” shall
mean Compensation, as defined in the 401(k) Plan; provided, however, that (i) no
limit on annual compensation, pursuant to Code Section 401(a)(17), shall apply,
and (ii) “Compensation” shall not include any forms of bonus payment other than
annual Fiscal Year bonus payments.

 

Section 2.06                                Company.   “Company” shall mean and
include the “Employer” and/or “Adopting Employers”, as such terms are defined in
the Pier 1 Associates’ 401(k) Plan.

 

Section 2.07                                Compensation Deferral Agreement.  
“Compensation Deferral Agreement” means the written form of agreement referred
to in Section 3.02 hereof which is prescribed by the Company and executed and
submitted by a Participant to the Company before the relevant Election Date.

 

Section 2.08                                Election Date.   The “Election Date”
is the date established by the Company as the date on or before which an
Executive must submit a valid Compensation Deferral Agreement to the Company. 
The applicable Election Dates for an Executive who has been designated by the
Committee as eligible to participate in the Plan are as follows: (i) in the case
of the first Taxable Year in which an Executive initially becomes eligible to
participate in the Plan, a date which is no later than the thirtieth (30th) day
immediately following the date the Executive initially became eligible to
participate in the

 

1

--------------------------------------------------------------------------------


 

Plan, and (ii) for any Taxable Year following the first Taxable Year in which an
Executive becomes eligible to participate in the Plan, a date which is no later
than the last day of the immediately preceding Taxable Year.  For purposes of
the preceding sentence:

 

(1)                                  A Participant who terminates employment
with the Company and who is thereafter reemployed by the Company and designated
upon such reemployment or thereafter as eligible to participate in the Plan
shall upon such designation be deemed to be initially eligible to participate in
the Plan;

 

(2)                                  A Participant who voluntarily suspends his
deferrals of Compensation under the Plan and who thereafter desires to resume
such Compensation deferrals shall not be deemed to be initially eligible to
participate in the Plan; and

 

(3)                                  A Participant who ceases to be eligible to
participate in the Plan for any reason but who remains employed with the Company
and thereafter again becomes eligible to participate in the Plan shall not be
deemed to be initially eligible to participate in the Plan.

 

Section 2.09                                ERISA. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.

 

Section 2.10                                Executive. “Executive” shall mean
any management employee or highly compensated employee of the Company.

 

Section 2.11                                Fiscal Year. “Fiscal Year” shall
mean the Company’s fiscal year.

 

Section 2.12                                401(k) Plan. “401(k) Plan” shall
mean the Pier 1 Associates 401(k) Plan, as it shall be amended from time to
time.

 

Section 2.13                                Participant. “Participant” means an
Executive who is participating in the Plan within the meaning of Article III
hereof.

 

Section 2.14                                Plan. “Plan” means this Pier 1
Benefit Restoration Plan II, described in this instrument, as amended from time
to time.

 

Section 2.15                                Plan Year.  The “Plan Year” is the
calendar year.

 

Section 2.16                                Restoration Account.  “Restoration
Account” is the account described in Article V as a bookkeeping record for each
Participant of this Plan.  A Participant’s Restoration Account shall consist of
amounts attributable to Compensation deferrals for Taxable Years from and after
December 31, 2004 and of amounts credited as of December 31, 2004 to their
Restoration Accounts under the Pier 1 Benefit Restoration Plan document as then
in effect which for any reason are considered as amounts deferred after
December 31, 2004 for purposes of Section 409A of the Code. A Participant’s
Restoration Account may, at the discretion of the Company, include one or more
sub-accounts to reflect the amounts credited to a Participant under the various
terms of this Plan.

 

Section 2.17                                Taxable Year.  “Taxable Year” is a
twelve (12) consecutive month period beginning January 1 and ending December 31.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

ELIBIBILITY

 

Section 3.01                                Eligibility.  Eligibility for
participation in this Plan shall be determined by the Company, in its sole
discretion; provided, however, that no Executive shall be selected for
participation in this Plan unless he qualifies as a member of a select group of
management or as a highly compensated employee of the Company within the meaning
of Section 201(2) of ERISA, and such Executive has met the eligibility service
requirement of the 401(k) Plan.

 

Section 3.02                                Participation.  An Executive, after
having been notified by the Company that he is eligible for participation, shall
complete and timely return to the Company a duly executed Compensation Deferral
Agreement.  No Compensation Deferral Agreement shall be effective before
acceptance by the Company.

 

Section 3.03                                Subsequent Eligibility.  If
deferrals of Compensation are stopped, pursuant to Section 4.05 or Section 4.08
hereof, such Participant shall lose his eligibility for participation in this
Plan until he is again selected by the Company pursuant to Section 3.01 hereof.

 

ARTICLE IV

DEFERRAL OF COMPENSATION

 

Section 4.01                                Compensation Deferral.  Through the
timely delivery to the Company of an executed Compensation Deferral Agreement a
Participant shall defer the receipt of a dollar amount of Compensation otherwise
payable to the Participant in the future for services that have yet to be
rendered.  The dollar amount of Compensation deferred may not exceed twenty
percent (20%) of the Participant’s Compensation per Plan Year.  Amounts so
deferred shall be credited to such Participant’s Restoration Account.

 

Section 4.02                                Company Matching Contribution.  With
respect to Compensation deferred under Section 4.01, the Company shall credit to
a Participant’s Restoration Account an additional amount equal to the sum of
(i) one hundred percent (100%) of the first one percent (1%) of a Participant’s
elected Compensation deferral, and (ii) fifty percent (50%) of the next four
percent (4%) of the Participant’s elected Compensation deferral.  The foregoing
sum shall be credited to such Participant’s Restoration Account.

 

Section 4.03                                Initial Compensation Deferral
Agreement.  An Executive selected to participate in the Plan pursuant to
Section 3.02, must submit a written Compensation Deferral Agreement to the
Company on or before the applicable Election Date following such Executive’s
initial eligibility.  A valid Compensation Deferral Agreement submitted on or
before the applicable Election Date following the Executive’s initial
eligibility shall cause Compensation to be deferred beginning the first day of
the first full payroll period coincident with or immediately following the date
the Compensation Deferral Agreement is submitted by the eligible Executive to
the Company.  An Executive who has been selected to participate in the Plan
pursuant to Section 3.02 but who declines to participate at that time may
thereafter submit a written Compensation Deferral Agreement to the Company for a
subsequent Taxable Year as his initial Compensation Deferral Agreement provided
that he is still eligible for Plan participation and provided that such
agreement is submitted prior to the beginning of such Taxable Year.  Such
Compensation Deferral Agreement shall cause Compensation to be deferred
beginning the first day of the first full payroll period coincident with or
immediately following the January 1 of such Taxable Year and shall be effective
for all full payroll periods beginning in such Taxable Year.  In no event,
however, may a Compensation Deferral Agreement provide for deferral of
Compensation that has been earned as of the date the Compensation Deferral
Agreement is executed by the Participant.

 

3

--------------------------------------------------------------------------------


 

Section 4.04                                Duration of a Compensation Deferral
Agreement.  A Compensation Deferral Agreement shall remain in effect until
revoked or modified by the execution of a new Compensation Deferral Agreement by
the Participant.

 

Section 4.05                                Compensation Deferral Agreement
Changes.  On or before the applicable Election Date for a Taxable Year, a
Participant may elect by a written Compensation Deferral Agreement submitted to
the Company to stop, increase or decrease the amount of Compensation deferrals
for such Taxable Year.  A Compensation deferral change elected by a Participant
with respect to a Taxable Year shall be effective for all full payroll periods
beginning in such Taxable Year.  No change in Compensation deferrals will be
permitted for any Taxable Year after the beginning of such Taxable Year or
commencement date for such deferrals in the case of initial eligibility to
participate in the Plan.

 

Section 4.06                                Compensation Deferral Suspension. 
Any Participant who elects a “cash-out” distribution of his Restoration Account
balance under the Pier 1 Benefit Restoration Plan I pursuant to Section 6.01
thereof shall (i) forfeit that amount of deferred Compensation, Company matching
contributions and earnings under this Plan as are necessary to preserve the
status of the “cash-out” distribution provision of the Pier 1 Benefit
Restoration Plan I as a benefit that has not been materially modified for
purposes of Section 409A of the Code, and (ii) have his participation under this
Plan suspended in accordance with the terms of Section 6.01 of the Pier 1
Benefit Restoration Plan I.  The Participant’s participation under this Plan
shall be automatically resumed in accordance with the terms of Section 6.01 of
the Pier 1 Benefit Restoration Plan I.

 

Section 4.07                                Annual Bonus Deferrals. Compensation
deferrals for annual bonus amounts which are payable with respect to any Fiscal
Year beginning after the Taxable Year in which the Executive first becomes
eligible to participate in the Plan will be effected based upon his Compensation
deferral election made prior to the beginning of the Taxable Year in which such
Fiscal Year begins.  The annual bonus amount on which Compensation deferrals are
to be effected for the Fiscal Year beginning in the Taxable Year in which an
Executive first became eligible to and first elected to participate in the Plan
shall be reduced to reflect the portion of such annual bonus payment, if any,
which is based upon service completed by such Executive prior to the date of his
Compensation deferral election.

 

Section 4.08                                Change in Employment Status. 
Compensation deferrals shall stop for any Participant who has a change in
employment status and continuation of his Compensation deferrals would cause
this Plan to cease to be a plan which covers a select group of management or
highly compensated employees within the meaning of Section 201(2) of ERISA.

 

ARTICLE V

RESTORATION ACCOUNT

 

Section 5.01                                Restoration Account.  Each
Participant’s Restoration Account shall as of January 1, 2005 be credited with
the dollar amount equal to the portion of his Restoration Account as of
December 31, 2004 which constitutes amounts deferred after December 31, 2004 for
purposes of Section 409A of the Code.  Thereafter, Compensation elected to be
deferred by a Participant under a written Compensation Deferral Agreement and
Company matching contributions shall be credited in a dollar amount to the
Restoration Account of such Participant.

 

Section 5.02                                Interest.  Each Participant’s
Restoration Account balance shall be credited at least quarterly with an amount
of interest at an annual rate equal to Moody’s Corporate Bond Index, or
comparable index if Moody’s Corporate Bond Index is no longer available, plus 1%
where the Index is averaged on a daily basis for a period determined by the
Committee from time to time.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI

DISTRIBUTION

 

Section 6.01                                Distributions. If a Participant has
not elected installment payments pursuant to and in accordance with
Section 6.04, then upon the termination of a Participant’s employment with the
Company for any reason (including death), the Participant’s vested portion of
his Restoration Account balance shall be valued and paid to him (or his
Beneficiary) in accordance with Section 6.04 and the non-vested portion of such
Restoration Account balance plus interest earned and accrued on such amount, if
any, shall be forfeited.  For purposes of the Plan, a Participant will only be
deemed to have terminated employment with the Company if the facts and
circumstances are such that he has had a separation from service with the
Company pursuant to guidance issued by the Internal Revenue Service under
Section 409A of the Code.

 

Section 6.02                                Nonforfeitable Right to Employee
Contributions.  Except as set forth in Section 4.06 hereof, the Participant
shall have a one hundred percent (100%) nonforfeitable and vested right to the
value of his Restoration Account attributable to his Compensation deferrals
under Section 4.01 hereof and the interest earned on such deferrals under
Section 5.02 hereof.

 

Section 6.03                                Vesting of Company Matching
Contributions.  A Participant is vested in any Company matching contributions
arising under Section 4.02 of this Plan (plus interest thereon pursuant to
Section 5.02) according to the provisions of the 401(k) Plan that are applicable
to the vesting of Employer matching contributions under such 401(k) Plan,
irrespective of whether a Participant is actually participating in the
401(k) Plan.

 

Section 6.04                                Time and Form of Distributions. 
Unless a Participant has elected an installment form of payment and such
election satisfies the conditions and provisions of this Section 6.04, the
distribution of the vested portion of a Participant’s Restoration Account shall
be made in cash only in the form of a single lump sum payment equaling the value
(determined as of the date of such Participant’s termination of employment with
the Company) of the Participant’s vested portion of his Restoration Account plus
interest accrued on such amount through the date of distribution.  A
Participant’s lump sum distribution payment will be made no later than ninety
(90) days following the date the Participant’s employment with the Company is
terminated regardless of whether an account distribution form is received from
the Participant. In no event shall a Participant be permitted directly or
indirectly to designate the taxable year of payment of such benefit.

 

The distribution of a Participant’s Restoration Account may be made to such
Participant in the form of annual installments over a period of five (5) years
commencing as described below provided that such election will be effective only
if:

 

(1)                                  Such Participant has attained the age of
fifty-five (55) as of the date of his termination of employment with the
Company; and

 

(2)                                  Such Participant is fully vested in his
Restoration Account as of the date of his termination of employment with the
Company.

 

Subject to the special election right described in Section 6.05 below, a
Participant’s election to receive distribution of his Restoration Account in the
form of annual installments must be made at the time that he first elects to
effect Compensation deferrals under the Plan, shall be non-revocable and shall
be made in writing on a form prescribed by the Company and filed with the
Benefits Department of the Company.  Provided that the above conditions are
satisfied, the Participant’s Restoration Account will be

 

5

--------------------------------------------------------------------------------


 

valued as of the date of the Participant’s termination of employment with the
Company.  The Restoration Account as valued shall be distributed in five
(5) equal annual installments to the Participant.  The first annual installment
will be made no later than ninety (90) days from the date the Participant’s
employment with the Company is terminated. In no event shall a Participant be
permitted directly or indirectly to designate the taxable year of payment of
such benefit. Each subsequent annual installment payment will be made no later
than ninety (90) days following December 31st of each year beginning with the
year of the initial distribution.  The undistributed balance of a Participant’s
Restoration Account shall be credited with interest in accordance with
Section 5.02 on the same basis and in the same manner as interest is credited on
the Restoration Accounts of Participants who are active employees of the
Company, and each annual installment shall include the interest accrued on the
undistributed balance through the date of distribution of such payment.

 

Section 6.05                                Special Election Right.  If a
Participant failed to elect distribution of his Restoration Account in the form
of annual installments at the time described in Section 6.04, such Participant
may thereafter make a non-revocable election in writing on a form prescribed by
the Company and filed with the Benefits Department of the Company to receive
payment of his Restoration Account in the form of installment payments provided
that such election will not take effect until at least twelve (12) months after
the date on which it filed with the Benefits Department of the Company and will
be effective only if:

 

(1)                                  Such Participant has attained the age of
fifty-five (55) as of the date of his termination of employment with the
Company; and

 

(2)                                  Such Participant is fully vested in his
Restoration Account as of the date of his termination of employment with the
Company.

 

(3)                                  Such Participant remains employed with the
Company for at least twelve (12) months after the election is filed with the
Company.

 

Provided that the above conditions are satisfied, the Participant’s Restoration
Account will be valued as of the date of commencement of such Participant’s
Restoration Account installment distributions.  The Restoration Account as
valued shall be distributed in five (5) equal annual installments to the
Participant.  The first annual installment will be made no later than ninety
(90) days from:

 

(1)                                  the date the Participant’s employment with
the Company is terminated if such termination was by reason of death or
disability within the meaning of Section 409A(2)( C) of the Code; or

 

(2)                                  the fifth anniversary of the date of the
Participant’s termination of employment if such termination was for any reason
other than death or disability within the meaning of Section 409A(2)( C) of the
Code.

 

In no event shall a Participant be permitted directly or indirectly to designate
the taxable year of payment of such first annual installment. Each subsequent
annual installment payment will be made no later than ninety (90) days following
December 31st of each year beginning with the year of the initial distribution. 
The undistributed balance of a Participant’s Restoration Account shall be
credited with interest in accordance with Section 5.02 on the same basis and in
the same manner as interest is credited on the Restoration Accounts of
Participants who are active employees of the Company, and each annual
installment shall include the interest accrued on the undistributed balance
through the date of distribution of such payment.

 

6

--------------------------------------------------------------------------------


 

Section 6.06                                Loans.  No loans to Participants of
amounts in a Participant’s Restoration Account shall be permitted.

 

Section 6.07                                Key Employee Distributions. 
Notwithstanding any other provisions of this Article VI, in the case of any
Participant who is a “key employee” as such term is defined in Section 416(i) of
the Code without regard to paragraph (5) thereof, no distribution may be made
from the Plan to such Participant as a result of his separation from service
with the Company before the date which is six (6) months after the date of such
separation from service (or, if earlier, the date of death of the Participant
following such separation from service) unless such separation from service was
by reason of any of the events described in Sections 409A(a)(2)(A)(ii), (iii),
(iv), (v) or (vi) of the Code.

 

Section 6.08                                Hardship Withdrawals.  A Participant
who has incurred an unforeseeable emergency (as hereinafter described) may, with
the consent of the Company in its sole discretion,  withdraw from his
Restoration Account an amount not in excess of the amount necessary to satisfy
such emergency plus amounts necessary to pay taxes reasonably anticipated as a
result of the distribution, which maximum amount shall be determined after
taking into account the extent to which such hardship is or may be relieved
through reimbursement of compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent that the liquidation of
such assets would not itself cause severe financial hardship).  Any such
withdrawal may be requested by submitting a written request to the Company which
shall include such information as the Company may request in order to determine
if the requirements described in this Section 6.08 are satisfied such that the
withdrawal may be approved.  For purposes of this Section 6.08, the term
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.

 

ARTICLE VII

BENEFICIARY

 

Section 7.01                                Beneficiaries.  If a Participant is
participating in the 401(k) Plan, except as otherwise provided below, at any
relevant time for purposes of this Plan a Participant’s Beneficiaries (and their
respective shares and priorities) shall be those Beneficiaries (and their
respective shares and priorities) then currently designated pursuant to the
401(k) Plan or specially designated by the Participant pursuant to the
401(k) Plan, as the case may be.  To the extent that a Participant is not
participating in the 401(k) Plan, and except as otherwise provided below, a
Participant may designate a Beneficiary or Beneficiaries pursuant to a
beneficiary designation form.  A beneficiary election form will be provided to a
Participant who is not participating in the 401(k) Plan upon written request by
the Participant to the Company.  If a Participant fails to have a beneficiary
pursuant to the 401(k) Plan or fails to deliver to the Company a beneficiary
election form for this Plan, the Company shall have the right to distribute the
vested portion of such Participant’s Restoration Account to the respective
estate of such Participant.

 

Section 7.02                                Proper Beneficiary.  If the Company
is in doubt as to the proper Beneficiary to receive payments hereunder, the
Company shall have the right to withhold such payments until the matter is
finally adjudicated.  However, any payment made by the Company, in good faith
and in accordance with this Plan, shall fully discharge the Company from all
further obligations with respect to that payment.

 

Section 7.03                                Minor or Incompetent Beneficiary. 
In making any payments to or for the benefit of any minor or an incompetent
Participant or Beneficiary, the Company, in its sole and absolute discretion may
make a distribution to a legal or natural guardian of a minor or a court
appointed guardian

 

7

--------------------------------------------------------------------------------


 

or representative of such incompetent.  The receipt by a guardian or a court
appointed guardian or representative shall be a complete discharge to the
Company and Committee.  Neither the Committee nor the Company shall have any
responsibility to see to the proper application of any payments so made.

 

ARTICLE VIII

ADMINISTRATION OF THE PLAN

 

Section 8.01                                Majority Vote.  All resolutions or
other actions taken by the Committee shall be made or taken according to the
procedures in effect for resolutions or actions by the Plan Administrator of the
401(k) Plan.

 

Section 8.02                                Finality of Determination.  Subject
to the Plan, the Company shall, from time to time, establish forms and
procedures for the administration of the Plan.  Except as herein otherwise
expressly provided, the Committee shall have the exclusive right to interpret
the Plan and to decide any and all matters arising thereunder or in connection
with the administration of the Plan, and it shall endeavor to act, whether by
general rules or by particular decisions, so as not to discriminate in favor of
or against any person.  The decisions, actions and records of the Committee
shall be conclusive and binding upon the Company and all persons having or
claiming to have any right or interest in or under the Plan.

 

Section 8.03                                Certificates and Reports.  The
members of the Committee and the officers and directors of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants, and on all opinions given by any duly appointed legal counsel,
which legal counsel may be counsel for the Company.

 

Section 8.04                                Indemnification and Exculpation. 
The Company shall indemnify and save harmless each member of the Committee
against any and all expenses and liabilities arising out of his membership and
service on the Committee.  Expenses against which a member of the Committee
shall be indemnified hereunder shall include, without limitation, the amount of
any settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought or
settlement thereof.  The foregoing right of indemnification shall be in addition
to any other rights to which any such member of the Committee may be entitled as
a matter of law.

 

Section 8.05                                Expenses.  The expenses of
administering the Plan shall be borne by the Company.

 

ARTICLE IX

CLAIMS PROCEDURE

 

Section 9.01                                Written Claim.  Retirement benefits
and the value of a Participant’s Restoration Account shall be paid in accordance
with the provisions of this Plan and any applicable Compensation Deferral
Agreement.  The Participant, or a designated Beneficiary or any other person
claiming through the Participant shall make a written request for benefits under
this Plan.  This written claim shall be mailed or delivered to the Company.

 

Section 9.02                                Denied Claim.  If the claim is
denied, in full or in part, the Company shall provide a written notice within
ninety (90) days setting forth the specific reasons for denial, and any
additional material or information necessary to perfect the claim, and an
explanation of why such material or information is necessary, and appropriate
information and explanation of the steps to be taken if a review of the denial
is desired.

 

8

--------------------------------------------------------------------------------


 

Section 9.03                                Review Procedure.  If the claim is
denied and review is desired, the Participant (or Beneficiary) shall notify the
Committee in writing within sixty (60) days after receipt of the written notice
of denial (a claim shall be deemed denied if the Committee does not take any
action within the aforesaid ninety (90) day period).  In requesting a review,
the Participant or his Beneficiary may request a review of the Plan or other
pertinent documents, may submit any written issues and comments, may request an
extension of time for such written submission of issues and comments, and may
request that a hearing be held before the Committee, but the decision to hold a
hearing shall be within the sole discretion of the Committee.

 

Section 9.04                                Committee Review.  The decision on
the review of the denied claim shall be rendered by the Committee within sixty
(60) days after the receipt of the request for review (if a hearing is not held)
or within sixty (60) days after the hearing if one is held.  The decision shall
be written and shall state the specific reasons for the decision including
reference to specific provisions of this Plan or a Compensation Deferral
Agreement on which the decision is based.

 

ARTICLE X

NATURE OF COMPANY’S OBLIGATION

 

Section 10.01                          Company’s Payment Obligation.  The
Company’s obligations under this Plan shall be an unfunded and unsecured promise
to pay.  The Company shall not be obligated under any circumstances to fund its
financial obligations under this Plan.

 

Section 10.02                          Creditor Status.  Any assets which the
Company may acquire or set aside to help cover its financial liabilities are and
must remain general assets of the Company subject to the claims of its
creditors.  Neither the Company nor this Plan gives the Participant any
beneficial ownership interest in any asset of the Company.  All rights of
ownership in any such assets are and remain in the Company and Participants and
their beneficiaries shall have only the rights of general creditors of the
Company.

 

Section 10.03                          No Promise of Employment.  Neither this
Plan nor any agreement or writing executed pursuant hereto, including, but not
limited to, any Compensation Deferral Agreement, shall be construed to promise
or guarantee future employment of any person.

 

Section 10.04                          No Guarantee of Tax Deferral.  Neither
this Plan nor any agreement or writing executed pursuant hereto, shall be
construed as a representation or assurance that any amounts in a Participant’s
Restoration Account shall not be subject to taxation until such amounts are paid
or distributed to such Participant or any of his Beneficiaries.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01                          Written Notice.  Any notice which shall
be or may be given under the Plan or a Compensation Deferral Agreement shall be
in writing and shall be mailed by United States mail, postage prepaid.  If
notice is to be given to the Company, such notice shall be addressed to the
Company, Attn: Pier 1 Benefit Restoration Plan, at the address of the Company’s
principal offices.  If notice is to be given to the Committee, such notice shall
be addressed to the Committee of the Pier 1 Benefit Restoration Plan, at the
address of the Company’s principal offices. If notice is to be given to a
Participant, such notice shall be addressed to the address shown in such
Participant’s Compensation Deferral Agreement.

 

Section 11.02                          Change of Address.  Any party may, from
time to time, change the address to which notices shall be mailed by giving
written notice of such new address.

 

9

--------------------------------------------------------------------------------


 

Section 11.03                          Merger, Consolidation or Acquisition. 
The Plan shall be binding upon the Company, its assigns, and any successor
Company which shall succeed to substantially all of its assets and business
through merger, acquisition or consolidation, and upon a Participant, his
Beneficiary, assigns, heirs, executors and administrators.

 

Section 11.04                          Amendment and Termination.  The Company
retains the sole and unilateral right to terminate, amend, modify, or supplement
this Plan, in whole or in part, at any time.  This right includes the right to
make retroactive amendments.  However, no Company action under this right shall
reduce the amount of the Restoration Account, whether vested or not, of any
Participant or his Beneficiary.

 

Section 11.05                          Nontransferability.  Except insofar as
prohibited by applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Plan shall be valid
or recognized by the Company.  Neither the Participant, his spouse, or
designated Beneficiary shall have any power to hypothecate, mortgage, commute,
modify, or otherwise encumber in advance of any of the benefits payable
hereunder, nor shall any of said benefits be subject to seizure for the payment
of any debts, judgments, alimony maintenance, owed by the Participant or his
Beneficiary, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.

 

Section 11.06                          Legal Fees.  All reasonable legal fees
incurred by any Participant (or former Participant) or Beneficiary to
successfully enforce his valid rights under this Plan shall be paid by the
Company in addition to sums due under this Plan.

 

Section 11.07                          Withholding for Taxes.  The Company shall
be entitled to withhold from payments due under the Plan or from other payments
of Compensation to a Participant any and all taxes of any nature required by any
government to be withheld from compensation paid to employees.

 

Section 11.08                          Domestic Relations Orders.  All or any
portion of a Participant’s Plan benefit will be paid to an individual other than
such Participant pursuant to and in accordance with the provisions of a domestic
relations order but only if such domestic relations order satisfies all of the
requirements to be a “qualified domestic relations order” within the meaning of
Section 414(p) of the Code and only if the timing of payment or payments under
the order comply with the distribution timing requirements of Section 409A of
the Code.

 

Section 11.09                          Gender and Number.  Wherever the context
so requires, masculine pronouns include the feminine and singular words shall
include the plural.

 

Section 11.10                          Applicable Law.  This Plan shall be
governed by the laws of the State of Texas.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer effective as of January 1, 2009.

 

 

 

Pier 1 Imports, Inc. for itself and on
behalf of the Company

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

December                           , 2008

 

10

--------------------------------------------------------------------------------